Citation Nr: 1221634	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-11 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of the right knee.  

Entitlement to service connection for arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L. H.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Montgomery, Alabama, VA Regional Office (RO).  

In January 2008 correspondence the Veteran indicated he desired to withdraw the claim of entitlement to service connection for a disorder due to asbestos exposure.  Thus, the issue is withdrawn.  

In April 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Arthritis in the knees is shown during active service and there is competent evidence of current arthritis in the knees.  


CONCLUSION OF LAW

Arthritis in the knees was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for arthritis in the knees.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In general, Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  In this case, arthritis in the knees was not noted at service entrance in January 1952 and the Veteran denied having or having had arthritis on the accompanying medical history.  The Board notes that an April 1952 service treatment record notes rheumatoid arthritis "DNEPTE."  In light of these findings, the Board concludes that the presumption of soundness has not been rebutted, and the theory of aggravation will not be further addressed. 

A May 1952 inpatient record noting a slight puffiness just inferior to the patella, bilaterally, reflects results of laboratory testing, and a differential diagnosis of rheumatoid arthritis was noted to be changed from rheumatoid arthritis by reason of error to "ARTHRITIS, NEC, KNEES AND ANKLES, CAUSE UNKNOWN #7250.  In the line of duty and not due to own misconduct."  The Board notes that while the January 1955 separation examination report shows the lower extremities were normal, a March 1955 individual sick slip reflects complaints to include joint pain.  

Further, a July 2007 VA treatment records reflect a history of arthritis in the knees and although the June 2008 VA examination report notes no definite x-ray evidence of inflammatory arthritis and a diagnosis of rheumatoid arthritis was entered, no laboratory test results are associated with the opinion.  In addition, the January 2010 VA examiner stated that there was definitely no radiological evidence of rheumatoid arthritis in the knees.  Additionally, a February 2008 VA record notes osteoarthrosis and a December 2007 VA treatment record noting complaints of knee arthralgias for a long time reflects objective findings to include some bony enlargement in both knees with crepitus on flexion and extension, and the impression was probable degenerative joint disease in the knees.  

In addition, while the January 2010 VA examination report notes no evidence of osteoarthritis since the last evaluation in "June 2006," there is no evaluation dated in June 2006 associated with the claims folder.  The Board notes that a medical opinion based upon an inaccurate factual basis is of diminished probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Regardless, a December 2008 VA record reflects complaints of knee pain most likely attributable to some underlying arthritis.  

Further, and while the January 2010 VA examination report notes that 'osteoarthritis changes' of the knees were likely age-related, chronicity is established if the evidence shows the existence of a chronic disease in service and present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008) (when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).  In this case, arthritis in the knees is shown during service and there is competent objective evidence of current arthritis in the knees.  

In this  case, the Board finds the evidence is in at least equipoise, and thus, resolving all doubt in the Veteran's favor, service connection for arthritis in the knees is warranted.  Consequently, the benefit sought on appeal is granted.  


ORDER

Service connection for arthritis in the right knee is granted.  

Service connection for arthritis in the left knee is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


